Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF OHIO

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                  12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Donald                                                           Angela
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        David                                                            Terese
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Dotson                                                           Dotson
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-7692                                                      xxx-xx-0797
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
               19-33480-jpg            Doc 1          FILED 10/25/19            ENTERED 10/25/19 13:38:21                           Page 1 of 98
Debtor 1   Donald David Dotson
Debtor 2   Angela Terese Dotson                                                                       Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 2732 Provincetowne Dr
                                 Toledo, OH 43613-1003
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Lucas
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district.                                                district.

                                        I have another reason.                                         I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
               19-33480-jpg          Doc 1         FILED 10/25/19               ENTERED 10/25/19 13:38:21                      Page 2 of 98
Debtor 1    Donald David Dotson
Debtor 2    Angela Terese Dotson                                                                          Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
               19-33480-jpg          Doc 1          FILED 10/25/19               ENTERED 10/25/19 13:38:21                         Page 3 of 98
Debtor 1    Donald David Dotson
Debtor 2    Angela Terese Dotson                                                                           Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
               19-33480-jpg            Doc 1        FILED 10/25/19              ENTERED 10/25/19 13:38:21                           Page 4 of 98
Debtor 1    Donald David Dotson
Debtor 2    Angela Terese Dotson                                                                       Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
               19-33480-jpg              Doc 1       FILED 10/25/19                ENTERED 10/25/19 13:38:21                    Page 5 of 98
Debtor 1    Donald David Dotson
Debtor 2    Angela Terese Dotson                                                                          Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.       Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                               individual primarily for a personal, family, or household purpose.”

                                                No. Go to line 16b.
                                                Yes. Go to line 17.
                                 16b.       Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                            money for a business or investment or through the operation of the business or investment.
                                                No. Go to line 16c.

                                                Yes. Go to line 17.
                                 16c.       State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                       are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                    No
     are paid that funds will
     be available for                           Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you           50-99                                            5001-10,000                                   50,001-100,000
    owe?
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    to be?                                                                           $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Donald David Dotson                                           /s/ Angela Terese Dotson
                                 Donald David Dotson                                               Angela Terese Dotson
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     October 25, 2019                                  Executed on     October 25, 2019
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
               19-33480-jpg             Doc 1        FILED 10/25/19             ENTERED 10/25/19 13:38:21                            Page 6 of 98
Debtor 1   Donald David Dotson
Debtor 2   Angela Terese Dotson                                                                           Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ H Buswell Roberts Jr.                                          Date         October 25, 2019
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                H Buswell Roberts Jr.
                                Printed name

                                Collier Law Group LLP
                                Firm name

                                7110 W Central Ave.
                                Suite C
                                Toledo, OH 43617
                                Number, Street, City, State & ZIP Code

                                Contact phone     540-951-8320                               Email address         hbroberts@live.com
                                0004747 OH
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
              19-33480-jpg           Doc 1           FILED 10/25/19            ENTERED 10/25/19 13:38:21                           Page 7 of 98
 Fill in this information to identify your case:

 Debtor 1                   Donald David Dotson
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Angela Terese Dotson
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  NORTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                                                        Check if this is an
                                                                                                                                                                   amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                  Your assets
                                                                                                                                                                  Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................     $            155,407.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................          $            231,435.12

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................     $            386,842.12

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                  Your liabilities
                                                                                                                                                                  Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                      $         1,210,011.31

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                            $            110,085.38

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                              $            773,794.92


                                                                                                                                     Your total liabilities $              2,093,891.61


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................               $               2,802.21

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                           $               4,581.40

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy



               19-33480-jpg                  Doc 1            FILED 10/25/19                      ENTERED 10/25/19 13:38:21                                      Page 8 of 98
 Debtor 1      Donald David Dotson
 Debtor 2      Angela Terese Dotson                                                       Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                  0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $            110,085.38

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                  0.00

       9d. Student loans. (Copy line 6f.)                                                                 $            115,951.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                  0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                  0.00


       9g. Total. Add lines 9a through 9f.                                                           $            226,036.38




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                   page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy



             19-33480-jpg                 Doc 1          FILED 10/25/19         ENTERED 10/25/19 13:38:21                       Page 9 of 98
 Fill in this information to identify your case and this filing:

 Debtor 1                    Donald David Dotson
                             First Name                                 Middle Name                    Last Name

 Debtor 2                    Angela Terese Dotson
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      NORTHERN DISTRICT OF OHIO

 Case number                                                                                                                                                     Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        2732 Provincetowne                                                             Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Toledo                            OH        43613-0000                         Land                                       entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                               $155,407.00                $155,407.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              joint tenants
        Lucas                                                                          Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy



               19-33480-jpg                   Doc 1               FILED 10/25/19                   ENTERED 10/25/19 13:38:21                            Page 10 of 98
 Debtor 1         Donald David Dotson
 Debtor 2         Angela Terese Dotson                                                                                          Case number (if known)

        If you own or have more than one, list here:
 1.2                                                                         What is the property? Check all that apply
        34418 Rosati                                                                  Single-family home                              Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                            the amount of any secured claims on Schedule D:
                                                                                      Duplex or multi-unit building
                                                                                                                                      Creditors Who Have Claims Secured by Property.
                                                                                      Condominium or cooperative

                                                                                      Manufactured or mobile home
                                                                                                                                      Current value of the      Current value of the
        Livonia                           MI        48150-0000                        Land                                            entire property?          portion you own?
        City                              State              ZIP Code                 Investment property                                        Unknown                    Unknown
                                                                                      Timeshare
                                                                                                                                      Describe the nature of your ownership interest
                                                                                      Other     commercial                            (such as fee simple, tenancy by the entireties, or
                                                                             Who has an interest in the property? Check one           a life estate), if known.
                                                                                      Debtor 1 only
        Wayne                                                                         Debtor 2 only
        County                                                                        Debtor 1 and Debtor 2 only
                                                                                                                                           Check if this is community property
                                                                                      At least one of the debtors and another              (see instructions)
                                                                             Other information you wish to add about this item, such as local
                                                                             property identification number:
                                                                             International Digital Commerce LLC
                                                                             Subject to Huntington National Bank (see lawsuit)


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                          $155,407.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1     Make:         Dodge                                           Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                                       the amount of any secured claims on Schedule D:
          Model:        Ram Truck 1500                                     Debtor 1 only                                               Creditors Who Have Claims Secured by Property.
          Year:         2019                                               Debtor 2 only
                                                                                                                                       Current value of the     Current value of the
          Approximate mileage:                                             Debtor 1 and Debtor 2 only                                  entire property?         portion you own?
          Other information:                                               At least one of the debtors and another
         Lease
                                                                           Check if this is community property                                          $0.00                     $0.00
                                                                           (see instructions)



  3.2     Make:         Jeep                                            Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                                       the amount of any secured claims on Schedule D:
          Model:        Grand Cherokee                                     Debtor 1 only                                               Creditors Who Have Claims Secured by Property.
          Year:         2019 Lease                                         Debtor 2 only
                                                                                                                                       Current value of the     Current value of the
          Approximate mileage:                                             Debtor 1 and Debtor 2 only                                  entire property?         portion you own?
          Other information:                                               At least one of the debtors and another


                                                                           Check if this is community property                                          $0.00                     $0.00
                                                                           (see instructions)




Official Form 106A/B                                                             Schedule A/B: Property                                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy



               19-33480-jpg                    Doc 1              FILED 10/25/19                  ENTERED 10/25/19 13:38:21                                 Page 11 of 98
 Debtor 1        Donald David Dotson
 Debtor 2        Angela Terese Dotson                                                                               Case number (if known)

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes

  4.1    Make:       Maxum Marine Boat                         Who has an interest in the property? Check one
                                                                                                                              Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      1900/SR                                         Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2008                                            Debtor 2 only
                                                                                                                              Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                             $12,600.00                  $12,600.00
                                                                     (see instructions)


  4.2    Make:       Sea-Doo / BRP                             Who has an interest in the property? Check one
                                                                                                                              Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      GTI LTD 155                                     Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2016                                            Debtor 2 only
                                                                                                                              Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                              $8,970.00                    $8,970.00
         Sea-Doo $8970 trailer $570                                  (see instructions)


  4.3    Make:       Sea Doo                                   Who has an interest in the property? Check one
                                                                                                                              Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Spark 2UP HO                                    Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2016                                            Debtor 2 only
                                                                                                                              Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                              $5,180.00                    $5,180.00
         SeaDoo $4540 trailer $640                                   (see instructions)




 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $26,750.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....




Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy



              19-33480-jpg               Doc 1          FILED 10/25/19                    ENTERED 10/25/19 13:38:21                             Page 12 of 98
 Debtor 1       Donald David Dotson
 Debtor 2       Angela Terese Dotson                                                                Case number (if known)


                                    Bedroom 1 Bed $50.00 Dresser $25.00 Dessser $25.00 Armoire
                                    $40.00 Lamp $10.00
                                    Bedroom 2 Bed $40.00 Dresser $25.00 Bookcase $20.00 Lamp
                                    $10.00 Cedar Chest $20.00
                                    Bedroom 3 Bed $40.00 Dresser $25.00 Dresser $25.00
                                    Bookcase $20.00
                                    Office Desk $150.00 Bookcase $30.00 Bookcase $30.00 Books
                                    $45.00 File Cabinet $20.00 File Cabinet $20.00
                                    Living Room Couch $70.00 Loveseat $60.00 End Table $20.00
                                    End Table $20.00 Coffee Table $25.00
                                      Lamp $10.00 Lamp $10.00 Shelf $25.00
                                    Kitchen Refrigerator $75.00 Stove $50.00 Microwave $30.00
                                    Dish Washer $25.00
                                      Chair $10.00 Barstool $10.00 Barstool $10.00 Kitchenware
                                    $200.00
                                    Family Room Sectional $200.00 Chair $60.00 High Table wth 4
                                    chairs $50.00 Credenza $40.00 Chair $75.00
                                    Basement Futon $30.00 Washer $50.00 Dryer $25.00 Dryer
                                    $25.00 Cabinet $20.00 Weights $100.00
                                    Toolbox (2) $300; tools $1500; Utility trailer $100; Refrigerator $20;
                                    freezer $10; ladder $20; Generator $150; Mower $20; snow blower
                                    $30; shovels & rack $40                                                                                      $4,185.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    Apple imac 2011 $50;Apple imac 2014 $70; Apple Monitor $40;TV
                                    40;Printer $15;TV $200;Speakers $40;2 Cell iPhones $200; Sound
                                    System $1000                                                                                                 $1,685.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
        Yes. Describe.....

                                    2 bikes $125;snow skis $20                                                                                     $145.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
      No
        Yes. Describe.....

                                    Glock 42 $60.00; Glock 43 $80.00; Springfield 45 $200.00;
                                    Springfield 9 $300.00; Browning 12g Shotgun $50.0                                                              $890.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
        No
        Yes. Describe.....
Official Form 106A/B                                                 Schedule A/B: Property                                                            page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy



            19-33480-jpg                 Doc 1          FILED 10/25/19           ENTERED 10/25/19 13:38:21                    Page 13 of 98
 Debtor 1         Donald David Dotson
 Debtor 2         Angela Terese Dotson                                                                                        Case number (if known)


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                            Mens wedding ring $750.00; Ladys wedding ring $850.00
                                            Ring $100.00 Ring $50.00
                                            Watch $20.00 Watch $30.00
                                            Braclet $100.00Braclet $200.00
                                            Apple Watch gen 2 $50.00
                                            Gold Chain & Cross $75.00;Gold Chain $50.00
                                            Costume Jewerly $200.00                                                                                                    $2,475.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                             $9,380.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                              Current value of the
                                                                                                                                                          portion you own?
                                                                                                                                                          Do not deduct secured
                                                                                                                                                          claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
        Yes................................................................................................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       Savings - 2571                          Key Bank                                                                 $41.12



                                              17.2.       Checking - 5930                         Key Bank privilege checking                                              $50.00


                                                          Key Silver MM
                                              17.3.       Savings 8392                            Key Bank                                                               $146.91


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:




Official Form 106A/B                                                                       Schedule A/B: Property                                                            page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy



             19-33480-jpg                         Doc 1              FILED 10/25/19                             ENTERED 10/25/19 13:38:21              Page 14 of 98
 Debtor 1         Donald David Dotson
 Debtor 2         Angela Terese Dotson                                                                        Case number (if known)

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                             % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                            Institution name:

                                          401(k)                            RW Baird
                                                                            Wells Fargo-Don                                                          $20,119.00


                                          401(k)                            RW Baird
                                                                            Transamerica                                                             $59,553.71


                                          401(k)                            RW Baird
                                                                            American Funds                                                           $32,279.56


                                          401(k)                            RW Baird
                                                                            Wells Fargo                                                              $54,831.00


                                          401(k)                            RW Baird
                                                                            American Funds                                                           $27,493.82


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...


Official Form 106A/B                                                   Schedule A/B: Property                                                                page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy



            19-33480-jpg                    Doc 1        FILED 10/25/19              ENTERED 10/25/19 13:38:21                            Page 15 of 98
 Debtor 1       Donald David Dotson
 Debtor 2       Angela Terese Dotson                                                                   Case number (if known)

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                     Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured
                                                                                                                                    claims or exemptions.

28. Tax refunds owed to you
      No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......




                                                         2018 tax refund subject to claim of IRS                                                    $790.00


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                Beneficiary:                           Surrender or refund
                                                                                                                                     value:

                                         Prudential$85,000 term insurance Don.                Angela Dotson                                             $0.00


                                         Cedar Creek Community Church
                                         $20,000 UHC voluntary Life and AD&D
                                         2019-2020 term insurance Angela.                     Donald Dotson                                             $0.00


                                         Cedar Creek Church
                                         UHC Voluntary Life and AD&D
                                         2019-2020 employee coverage $50,000
                                         benefit                                              Angela Dotson                                             $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........


Official Form 106A/B                                                 Schedule A/B: Property                                                             page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy



            19-33480-jpg                 Doc 1          FILED 10/25/19           ENTERED 10/25/19 13:38:21                      Page 16 of 98
 Debtor 1        Donald David Dotson
 Debtor 2        Angela Terese Dotson                                                                                             Case number (if known)

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................            $195,305.12


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.

       Yes. Go to line 38.


                                                                                                                                                                  Current value of the
                                                                                                                                                                  portion you own?
                                                                                                                                                                  Do not deduct secured
                                                                                                                                                                  claims or exemptions.

38. Accounts receivable or commissions you already earned
     No
        Yes. Describe.....


                                        Livonia Mi property
                                        34418 Rosati Ave Livonia, MI 48150
                                        subject to Huntington National Bank mortgage.                                                                                                $0.00


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
        No
        Yes. Describe.....


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
        No
        Yes. Describe.....


41. Inventory
        No
        Yes. Describe.....


42. Interests in partnerships or joint ventures
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                 % of ownership:


43. Customer lists, mailing lists, or other compilations
       No.
       Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?


                  No
                  Yes. Describe.....



Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy



             19-33480-jpg                   Doc 1            FILED 10/25/19                       ENTERED 10/25/19 13:38:21                                    Page 17 of 98
 Debtor 1         Donald David Dotson
 Debtor 2         Angela Terese Dotson                                                                                                  Case number (if known)

44. Any business-related property you did not already list
        No
        Yes. Give specific information.........



 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here.....................................................................................................................                   $0.00

 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                      $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................             $155,407.00
 56. Part 2: Total vehicles, line 5                                                                          $26,750.00
 57. Part 3: Total personal and household items, line 15                                                      $9,380.00
 58. Part 4: Total financial assets, line 36                                                                $195,305.12
 59. Part 5: Total business-related property, line 45                                                             $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                    $0.00
 61. Part 7: Total other property not listed, line 54                                             +               $0.00

 62. Total personal property. Add lines 56 through 61...                                                    $231,435.12               Copy personal property total         $231,435.12

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                       $386,842.12




Official Form 106A/B                                                               Schedule A/B: Property                                                                           page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                       Best Case Bankruptcy



             19-33480-jpg                     Doc 1             FILED 10/25/19                        ENTERED 10/25/19 13:38:21                                  Page 18 of 98
 Fill in this information to identify your case:

 Debtor 1                Donald David Dotson
                         First Name                         Middle Name                 Last Name

 Debtor 2                Angela Terese Dotson
 (Spouse if, filing)     First Name                         Middle Name                 Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      2008 Maxum Marine Boat 1900/SR                                 $12,600.00                                  $1,499.02     Ohio Rev. Code Ann. §
      Line from Schedule A/B: 4.1                                                                                              2329.66(A)(18)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Bedroom 1 Bed $50.00 Dresser                                    $4,185.00                                  $4,185.00     Ohio Rev. Code Ann. §
      $25.00 Dessser $25.00 Armoire                                                                                            2329.66(A)(4)(a)
      $40.00 Lamp $10.00                                                                   100% of fair market value, up to
      Bedroom 2 Bed $40.00 Dresser                                                         any applicable statutory limit
      $25.00 Bookcase $20.00 Lamp
      $10.00 Cedar Chest $20.00
      Bedroom 3 Bed $40.00 Dresser
      $25.00 Dresser $25.00 Bookcase
      Line from Schedule A/B: 6.1

      Apple imac 2011 $50;Apple imac                                  $1,685.00                                  $1,685.00     Ohio Rev. Code Ann. §
      2014 $70; Apple Monitor $40;TV                                                                                           2329.66(A)(4)(a)
      40;Printer $15;TV $200;Speakers                                                      100% of fair market value, up to
      $40;2 Cell iPhones $200; Sound                                                       any applicable statutory limit
      System $1000
      Line from Schedule A/B: 7.1

      2 bikes $125;snow skis $20                                          $145.00                                  $145.00     Ohio Rev. Code Ann. §
      Line from Schedule A/B: 9.1                                                                                              2329.66(A)(4)(a)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit


Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy



              19-33480-jpg               Doc 1          FILED 10/25/19                ENTERED 10/25/19 13:38:21                      Page 19 of 98
 Debtor 1    Donald David Dotson
 Debtor 2    Angela Terese Dotson                                                                        Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Glock 42 $60.00; Glock 43 $80.00;                                   $890.00                                   $890.00        Ohio Rev. Code Ann. §
     Springfield 45 $200.00; Springfield 9                                                                                        2329.66(A)(18)
     $300.00; Browning 12g Shotgun                                                         100% of fair market value, up to
     $50.0                                                                                 any applicable statutory limit
     Line from Schedule A/B: 10.1

     Mens wedding ring $750.00; Ladys                                 $2,475.00                                  $2,475.00        Ohio Rev. Code Ann. §
     wedding ring $850.00                                                                                                         2329.66(A)(4)(b)
     Ring $100.00 Ring $50.00                                                              100% of fair market value, up to
     Watch $20.00 Watch $30.00                                                             any applicable statutory limit
     Braclet $100.00Braclet $200.00
     Apple Watch gen 2 $50.00
     Gold Chain & Cross $75.00;Gold
     Chain $50.00
     Costume Jewerly $200.00
     Line from Schedule A/B: 12.1

     Savings - 2571: Key Bank                                             $41.12                                    $41.12        Ohio Rev. Code Ann. §
     Line from Schedule A/B: 17.1                                                                                                 2329.66(A)(3)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking - 5930: Key Bank privilege                                  $50.00                                    $50.00        Ohio Rev. Code Ann. §
     checking                                                                                                                     2329.66(A)(3)
     Line from Schedule A/B: 17.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Key Silver MM Savings 8392: Key                                     $146.91                                   $146.91        Ohio Rev. Code Ann. §
     Bank                                                                                                                         2329.66(A)(3)
     Line from Schedule A/B: 17.3                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     401(k): RW Baird                                                $20,119.00                                $20,119.00         Ohio Rev. Code Ann. §
     Wells Fargo-Don                                                                                                              2329.66(A)(10)(c)
     Line from Schedule A/B: 21.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     401(k): RW Baird                                                $59,553.71                                $59,553.71         Ohio Rev. Code Ann. §
     Transamerica                                                                                                                 2329.66(A)(10)(c)
     Line from Schedule A/B: 21.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     401(k): RW Baird                                                $32,279.56                                $32,279.56         Ohio Rev. Code Ann. §
     American Funds                                                                                                               2329.66(A)(10)(c)
     Line from Schedule A/B: 21.3                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     401(k): RW Baird                                                $54,831.00                                $54,831.00         Ohio Rev. Code Ann. §
     Wells Fargo                                                                                                                  2329.66(A)(10)(c)
     Line from Schedule A/B: 21.4                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     401(k): RW Baird                                                $27,493.82                                $27,493.82         Ohio Rev. Code Ann. §
     American Funds                                                                                                               2329.66(A)(10)(c)
     Line from Schedule A/B: 21.5                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



            19-33480-jpg                 Doc 1          FILED 10/25/19                ENTERED 10/25/19 13:38:21                         Page 20 of 98
 Debtor 1    Donald David Dotson
 Debtor 2    Angela Terese Dotson                                                                        Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Prudential$85,000 term insurance                                       $0.00                                     $0.00       Ohio Rev. Code Ann. §§
     Don.                                                                                                                         2329.66(A)(6)(c), 3917.05
     Beneficiary: Angela Dotson                                                            100% of fair market value, up to
     Line from Schedule A/B: 31.1                                                          any applicable statutory limit

     Cedar Creek Community Church                                           $0.00                                     $0.00       Ohio Rev. Code Ann. §§
     $20,000 UHC voluntary Life and                                                                                               2329.66(A)(6)(c), 3917.05
     AD&D 2019-2020 term insurance                                                         100% of fair market value, up to
     Angela.                                                                               any applicable statutory limit
     Beneficiary: Donald Dotson
     Line from Schedule A/B: 31.2

     Cedar Creek Church                                                     $0.00                                     $0.00       Ohio Rev. Code Ann. §§
     UHC Voluntary Life and AD&D                                                                                                  2329.66(A)(6)(c), 3917.05
     2019-2020 employee coverage                                                           100% of fair market value, up to
     $50,000 benefit                                                                       any applicable statutory limit
     Beneficiary: Angela Dotson
     Line from Schedule A/B: 31.3


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



            19-33480-jpg                 Doc 1          FILED 10/25/19                ENTERED 10/25/19 13:38:21                         Page 21 of 98
 Fill in this information to identify your case:

 Debtor 1                   Donald David Dotson
                            First Name                       Middle Name                     Last Name

 Debtor 2                   Angela Terese Dotson
 (Spouse if, filing)        First Name                       Middle Name                     Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Chrysler Capital                         Describe the property that secures the claim:                         $0.00                   $0.00                   $0.00
         Creditor's Name                          2019 Dodge Ram Truck 1500
                                                  Lease
                                                  As of the date you file, the claim is: Check all that
         PO Box 660647                            apply.
         Dallas, TX 75266-0647                        Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number       2691

 2.2     Cornerstone Community                    Describe the property that secures the claim:                   $4,592.39                $5,180.00                    $0.00
         Creditor's Name                          2016 Sea Doo Spark 2UP HO
                                                  SeaDoo $4540 trailer $640
                                                  As of the date you file, the claim is: Check all that
         2955 University Dr                       apply.
         Auburn Hills, MI 48326                       Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number       8598


Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



              19-33480-jpg                  Doc 1          FILED 10/25/19                   ENTERED 10/25/19 13:38:21                         Page 22 of 98
 Debtor 1 Donald David Dotson                                                                                 Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Angela Terese Dotson
               First Name                  Middle Name                      Last Name


 2.3     Cornerstone Community                      Describe the property that secures the claim:                      $6,729.01         $8,970.00             $0.00
         Creditor's Name                            2016 Sea-Doo / BRP GTI LTD 155
                                                    Sea-Doo $8970 trailer $570
                                                    As of the date you file, the claim is: Check all that
         2955 University Dr                         apply.
         Auburn Hills, MI 48326                          Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                       Last 4 digits of account number        8598

         Huntington National
 2.4                                                                                                              $1,107,009.00        $155,407.00             $0.00
         Bank                                       Describe the property that secures the claim:
         Creditor's Name                            2732 Provincetowne Toledo, OH
                                                    43613 Lucas County
         Detroit LPO                                As of the date you file, the claim is: Check all that
         801 West Big Beaver Rd                     apply.
         Troy, MI 48084                                  Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)    lawsuit HNB against business loan
       community debt

 Date debt was incurred                                       Last 4 digits of account number


 2.5     Mr Cooper                                  Describe the property that secures the claim:                    $80,579.93        $155,407.00             $0.00
         Creditor's Name                            2732 Provincetowne Toledo, OH
                                                    43613 Lucas County
         PO Box 60516
                                                    As of the date you file, the claim is: Check all that
         City of Industry, CA                       apply.
         91716-0516                                      Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)    mortgage residence
       community debt

 Date debt was incurred                                       Last 4 digits of account number        0782



Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy



             19-33480-jpg                   Doc 1            FILED 10/25/19                    ENTERED 10/25/19 13:38:21                  Page 23 of 98
 Debtor 1 Donald David Dotson                                                                                 Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Angela Terese Dotson
               First Name                  Middle Name                      Last Name


 2.6     US Bank                                    Describe the property that secures the claim:                    $11,100.98                 $12,600.00                  $0.00
         Creditor's Name                            2008 Maxum Marine Boat 1900/SR

         PO Box 790179
                                                    As of the date you file, the claim is: Check all that
         Saint Louis, MO                            apply.
         63179-0179                                      Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                       Last 4 digits of account number        1824

 2.7     US Bank                                    Describe the property that secures the claim:                            $0.00                      $0.00               $0.00
         Creditor's Name                            2019 Lease Jeep Grand Cherokee

                                                    As of the date you file, the claim is: Check all that
         PO Box 2188                                apply.
         Oshkosh, WI 54903-2188                          Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                       Last 4 digits of account number        6150


   Add the dollar value of your entries in Column A on this page. Write that number here:                                 $1,210,011.31
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                $1,210,011.31

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.4
          Michael J Ryan
          Kus Ryan & Associates PLLC                                                                  Last 4 digits of account number
          2851 High Meadow Circle Ste 120
          Auburn Hills, MI 48326-2790

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.5
          Nationstar DBA Mr Cooper
          PO Box 199111                                                                               Last 4 digits of account number
          Dallas, TX 75235


Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                    page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy



             19-33480-jpg                   Doc 1            FILED 10/25/19                    ENTERED 10/25/19 13:38:21                            Page 24 of 98
 Debtor 1 Donald David Dotson                                                              Case number (if known)
              First Name                Middle Name                  Last Name
 Debtor 2 Angela Terese Dotson
              First Name                Middle Name                  Last Name



        Name, Number, Street, City, State & Zip Code                                 On which line in Part 1 did you enter the creditor?   2.4
        The Huntington National Bank
        PO Box 182232, NC1W32                                                        Last 4 digits of account number
        Columbus, OH 43218-2232

        Name, Number, Street, City, State & Zip Code                                 On which line in Part 1 did you enter the creditor?   2.6
        US Bank
        425 Walnut Street                                                            Last 4 digits of account number
        Cincinnati, OH 45202

        Name, Number, Street, City, State & Zip Code                                 On which line in Part 1 did you enter the creditor?   2.4
        US Small Business Administration
        District Counsel                                                             Last 4 digits of account number   5000
        1350 Euclid Ave, Suite 211
        Cleveland, OH 44115




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19           ENTERED 10/25/19 13:38:21                         Page 25 of 98
 Fill in this information to identify your case:

 Debtor 1                     Donald David Dotson
                              First Name                    Middle Name                        Last Name

 Debtor 2                     Angela Terese Dotson
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                NORTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                                           Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim      Priority              Nonpriority
                                                                                                                                         amount                amount
                                                                                                                            $110,085.3
 2.1          Internal Revenue Service                               Last 4 digits of account number                                 8       $110,085.38                    $0.00
              Priority Creditor's Name
              Insolvency Group 6                                     When was the debt incurred?           2015
              1240 E Ninth St Rm 493
              Cleveland, OH 44199
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        income tax due




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 1 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              45451                                           Best Case Bankruptcy



              19-33480-jpg                 Doc 1         FILED 10/25/19                    ENTERED 10/25/19 13:38:21                            Page 26 of 98
 Debtor 1 Donald David Dotson
 Debtor 2 Angela Terese Dotson                                                                             Case number (if known)

 2.2      Internal Revenue Service                                   Last 4 digits of account number                        Unknown         $0.00              $0.00
          Priority Creditor's Name
          433 North Summit Room 220                                  When was the debt incurred?
          Janet Kimple
          Toledo, OH 43604-2638
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes


 2.3      Internal Revenue Service                                   Last 4 digits of account number                        Unknown         $0.00              $0.00
          Priority Creditor's Name
          Centralized Insolvency                                     When was the debt incurred?
          PO Box 7346
          Philadelphia, PA 19101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes


 2.4      Ohio Dept of Taxation                                      Last 4 digits of account number                        Unknown         $0.00              $0.00
          Priority Creditor's Name
          TINS ******                                                When was the debt incurred?
          Attn Bankruptcy Division
          PO Box 530
          Columbus, OH 43216-0530
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 2 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19                     ENTERED 10/25/19 13:38:21                     Page 27 of 98
 Debtor 1 Donald David Dotson
 Debtor 2 Angela Terese Dotson                                                                             Case number (if known)

 2.5        US Attorney                                              Last 4 digits of account number                         Unknown                      $0.00                  $0.00
            Priority Creditor's Name
            Suite 308                                                When was the debt incurred?
            Four Seagate, Third Floor
            Toledo, OH 43604
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes



 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1        Agilent Technologies                                       Last 4 digits of account number                                                                       $322.05
            Nonpriority Creditor's Name
            4187 Collections Center Dr                                 When was the debt incurred?
            Chicago, IL 60693
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
                 Debtor 1 only                                             Contingent
                 Debtor 2 only                                             Unliquidated
                 Debtor 1 and Debtor 2 only                                Disputed
                 At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                     Student loans
            debt                                                          Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

                 No                                                        Debts to pension or profit-sharing plans, and other similar debts

                 Yes                                                       Other. Specify   Vendor credit




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 3 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy



             19-33480-jpg                 Doc 1          FILED 10/25/19                     ENTERED 10/25/19 13:38:21                               Page 28 of 98
 Debtor 1 Donald David Dotson
 Debtor 2 Angela Terese Dotson                                                                           Case number (if known)

 4.2      Allied Electronics, Inc.                                   Last 4 digits of account number                                                          $796.62
          Nonpriority Creditor's Name
          PO Box 2325                                                When was the debt incurred?
          Fort Worth, TX 76113-3232
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit


 4.3      American Express                                           Last 4 digits of account number       1002                                           $19,798.15
          Nonpriority Creditor's Name
          General Counsels Office                                    When was the debt incurred?
          3200 Commerce Pwy MD 19-01-06
          Hollywood, FL 33025
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases for Micron Digital


 4.4      American Express                                           Last 4 digits of account number       1007                                                   $0.00
          Nonpriority Creditor's Name
          PO Box 297879                                              When was the debt incurred?
          Fort Lauderdale, FL 33329-7879
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   credit card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19                   ENTERED 10/25/19 13:38:21                             Page 29 of 98
 Debtor 1 Donald David Dotson
 Debtor 2 Angela Terese Dotson                                                                           Case number (if known)

          American Process American
 4.5      Controls                                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 324                                                 When was the debt incurred?
          Farmington, MI 48332-0324
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6      AmTrust North America                                      Last 4 digits of account number                                                          $804.30
          Nonpriority Creditor's Name
          PO Box 6939                                                When was the debt incurred?
          Cleveland, OH 44101-1939
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit


          Anderson Process American
 4.7      Controls                                                   Last 4 digits of account number                                                        $5,394.00
          Nonpriority Creditor's Name
          PO Box 324                                                 When was the debt incurred?           2019
          Farmington, MI 48332-0324
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19                   ENTERED 10/25/19 13:38:21                             Page 30 of 98
 Debtor 1 Donald David Dotson
 Debtor 2 Angela Terese Dotson                                                                           Case number (if known)

 4.8      Applied Industrial Technologies                            Last 4 digits of account number       1415                                             $2,606.43
          Nonpriority Creditor's Name
          23937 Freeway Park Dr                                      When was the debt incurred?           2019
          Farmington, MI 48335
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit


 4.9      Assem-Pak/Aluseal LLC                                      Last 4 digits of account number                                                          $268.30
          Nonpriority Creditor's Name
          1649 Castpa Place                                          When was the debt incurred?           2019
          Vineland, NJ 08360
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit


 4.1
 0        Atomic Energy Industrial Laboratori                        Last 4 digits of account number                                                          $176.94
          Nonpriority Creditor's Name
          9315 Kirby Dr                                              When was the debt incurred?           2019
          Houston, TX 77054
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19                   ENTERED 10/25/19 13:38:21                             Page 31 of 98
 Debtor 1 Donald David Dotson
 Debtor 2 Angela Terese Dotson                                                                           Case number (if known)

 4.1
 1        ATT Mobility                                               Last 4 digits of account number                                                          $154.63
          Nonpriority Creditor's Name
          PO Box 6463                                                When was the debt incurred?           2019
          Carol Stream, IL 60197-6463
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   cellular service


 4.1
 2        Bank of Amway                                              Last 4 digits of account number       8324                                             $4,729.88
          Nonpriority Creditor's Name
          PO Box 15019                                               When was the debt incurred?
          Wilmington, DE 19886-5019
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.1
 3        Bank of America                                            Last 4 digits of account number       8324                                                   $0.00
          Nonpriority Creditor's Name
          PO Box 982235                                              When was the debt incurred?
          El Paso, TX 79998-2235
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   credit card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19                   ENTERED 10/25/19 13:38:21                             Page 32 of 98
 Debtor 1 Donald David Dotson
 Debtor 2 Angela Terese Dotson                                                                           Case number (if known)

 4.1
 4        Barclay Apple MasterCard                                   Last 4 digits of account number       1509                                             $2,191.97
          Nonpriority Creditor's Name
          PO Box 13337                                               When was the debt incurred?
          Philadelphia, PA 19101-3337
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.1
 5        BB&T Commercial Equipment                                  Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          c/o Barbara Lanza Farley PC                                When was the debt incurred?
          PO Box 53659
          Philadelphia, PA 19105
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Law suit breach of contract Mikron Digital
              Yes                                                       Other. Specify   Imaging


 4.1
 6        Behco, Inc                                                 Last 4 digits of account number                                                        $8,325.54
          Nonpriority Creditor's Name
          1666 E Lincoln Ave                                         When was the debt incurred?           2019
          Madison Heights, MI 48071
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19                   ENTERED 10/25/19 13:38:21                             Page 33 of 98
 Debtor 1 Donald David Dotson
 Debtor 2 Angela Terese Dotson                                                                           Case number (if known)

 4.1
 7        Big Lake Contracting, LLC                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5203 Nestrom Rd                                            When was the debt incurred?           2019
          Whitehall, MI 49461
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   notice purpose only


 4.1
 8        BizFlex It                                                 Last 4 digits of account number                                                          $308.00
          Nonpriority Creditor's Name
          PO Box 1547                                                When was the debt incurred?           2019
          West Chester, OH 45069
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit


 4.1
 9        Blue Cross Blue Shield                                     Last 4 digits of account number                                                        $8,688.22
          Nonpriority Creditor's Name
          PO Box 674416                                              When was the debt incurred?           2019
          Midland, MI 48674-4416
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Insurance premiums




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19                   ENTERED 10/25/19 13:38:21                             Page 34 of 98
 Debtor 1 Donald David Dotson
 Debtor 2 Angela Terese Dotson                                                                           Case number (if known)

 4.2
 0        Brammer Standard Co                                        Last 4 digits of account number                                                          $362.50
          Nonpriority Creditor's Name
          14603 Benfer Rd                                            When was the debt incurred?           2019
          Houston, TX 77069-2895
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit


 4.2
 1        Brighthouse Networks                                       Last 4 digits of account number                                                          $372.98
          Nonpriority Creditor's Name
          PO Box 790450                                              When was the debt incurred?           2019
          Saint Louis, MO 63179-0450
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   cable/internet services


 4.2
 2        Cabela's Visa                                              Last 4 digits of account number                                                        $3,355.44
          Nonpriority Creditor's Name
          PO Box 71083                                               When was the debt incurred?
          Charlotte, NC 28272-1083
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19                   ENTERED 10/25/19 13:38:21                             Page 35 of 98
 Debtor 1 Donald David Dotson
 Debtor 2 Angela Terese Dotson                                                                           Case number (if known)

 4.2
 3        Citi Bank Costco Card                                      Last 4 digits of account number       9775                                             $3,258.77
          Nonpriority Creditor's Name
          PO Box 90011016                                            When was the debt incurred?
          Louisville, KY 40290-1016
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.2
 4        City of Livonia                                            Last 4 digits of account number                                                      $15,318.63
          Nonpriority Creditor's Name
          33000 Civic Center Dr                                      When was the debt incurred?           2019
          Livonia, MI 48154
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 5        City of Livonia Water Department                           Last 4 digits of account number                                                          $172.95
          Nonpriority Creditor's Name
          33000 Civic Center Dr                                      When was the debt incurred?           2019
          Livonia, MI 48154-3097
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   water bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19                   ENTERED 10/25/19 13:38:21                             Page 36 of 98
 Debtor 1 Donald David Dotson
 Debtor 2 Angela Terese Dotson                                                                           Case number (if known)

 4.2
 6        City of Toledo                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          One Government Center, Ste 2070                            When was the debt incurred?
          Toledo, OH 43604-2280
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   notice only


 4.2
 7        Classic Diagnostic Imaging                                 Last 4 digits of account number                                                        $2,960.00
          Nonpriority Creditor's Name
          PO Box 361273                                              When was the debt incurred?           2019
          Strongsville, OH 44136
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit


 4.2
 8        Communications House                                       Last 4 digits of account number                                                          $990.00
          Nonpriority Creditor's Name
          26 York St.                                                When was the debt incurred?           2019
          London, W1U6PZ
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 12 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19                   ENTERED 10/25/19 13:38:21                             Page 37 of 98
 Debtor 1 Donald David Dotson
 Debtor 2 Angela Terese Dotson                                                                           Case number (if known)

 4.2
 9        Consumers Energy                                           Last 4 digits of account number                                                          $204.28
          Nonpriority Creditor's Name
          Attn Michael G Wilson                                      When was the debt incurred?           2019
          One Energy Plaza
          Jackson, MI 49201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Utilities


 4.3
 0        Corrigan Air & Sea                                         Last 4 digits of account number                                                        $2,271.00
          Nonpriority Creditor's Name
          6170 Middlebelt Rd                                         When was the debt incurred?           2019
          Romulus, MI 48174
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit


 4.3
 1        CT Corp                                                    Last 4 digits of account number       5500                                               $263.99
          Nonpriority Creditor's Name
          PO Box 4349                                                When was the debt incurred?           2019
          Carol Stream, IL 60197-4349
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   registered agent fee




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 13 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19                   ENTERED 10/25/19 13:38:21                             Page 38 of 98
 Debtor 1 Donald David Dotson
 Debtor 2 Angela Terese Dotson                                                                           Case number (if known)

 4.3
 2        Digi-Key Electronics                                       Last 4 digits of account number       8253                                               $261.13
          Nonpriority Creditor's Name
          PO Box 250                                                 When was the debt incurred?           2018
          Thief River Falls, MN 56701-0250
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit


 4.3
 3        Direct TV                                                  Last 4 digits of account number       4349                                               $261.48
          Nonpriority Creditor's Name
          2230 E. Imperial Hwy                                       When was the debt incurred?
          El Segundo, CA 90245
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   television service


 4.3
 4        DTE Energy                                                 Last 4 digits of account number                                                          $161.12
          Nonpriority Creditor's Name
          One Energy Plaza                                           When was the debt incurred?
          Attn Bankrtptcy 2160 WCB
          Detroit, MI 48226
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Utilities




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 14 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19                   ENTERED 10/25/19 13:38:21                             Page 39 of 98
 Debtor 1 Donald David Dotson
 Debtor 2 Angela Terese Dotson                                                                           Case number (if known)

 4.3
 5        Edmond Optics                                              Last 4 digits of account number                                                            $68.99
          Nonpriority Creditor's Name
          101 East Gloucester Pike                                   When was the debt incurred?           2019
          Barrington, NJ 08007-1380
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit


 4.3
 6        Equifax Credit Information Services                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 740241                                              When was the debt incurred?
          Atlanta, GA 30374
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   listed for notice purpose only


 4.3
 7        Exotic Automation & Supply                                 Last 4 digits of account number                                                            $28.23
          Nonpriority Creditor's Name
          34700 Grand River Ave                                      When was the debt incurred?           2019
          Farmington, MI 48336-3375
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 15 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19                   ENTERED 10/25/19 13:38:21                             Page 40 of 98
 Debtor 1 Donald David Dotson
 Debtor 2 Angela Terese Dotson                                                                           Case number (if known)

 4.3      Experian National Consumer
 8        Assistan                                                   Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 4500                                                When was the debt incurred?
          Allen, TX 75013
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   listed for notice purpose only


 4.3
 9        Fastenal                                                   Last 4 digits of account number                                                          $308.82
          Nonpriority Creditor's Name
          PO Box 978                                                 When was the debt incurred?           2019
          Winona, MN 55987-0978
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit


 4.4
 0        Fed Ex                                                     Last 4 digits of account number                                                          $494.45
          Nonpriority Creditor's Name
          PO Box 223125                                              When was the debt incurred?           2019
          Pittsburgh, PA 15251-2125
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 16 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19                   ENTERED 10/25/19 13:38:21                             Page 41 of 98
 Debtor 1 Donald David Dotson
 Debtor 2 Angela Terese Dotson                                                                           Case number (if known)

 4.4
 1        Fifth Third Bank                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1000 Town Center                                           When was the debt incurred?
          Southfield, MI 48075
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   notice purpose only


 4.4
 2        Freight Quote                                              Last 4 digits of account number                                                          $471.42
          Nonpriority Creditor's Name
          901 West Carondelet Dr                                     When was the debt incurred?           2019
          Kansas City, MO 64114
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit


 4.4
 3        Grainger                                                   Last 4 digits of account number                                                          $270.25
          Nonpriority Creditor's Name
          Dept 232-849910542                                         When was the debt incurred?           2019
          Palatine, IL 60038-0001
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 17 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19                   ENTERED 10/25/19 13:38:21                             Page 42 of 98
 Debtor 1 Donald David Dotson
 Debtor 2 Angela Terese Dotson                                                                           Case number (if known)

 4.4
 4        Great Lakes Educational                                    Last 4 digits of account number       7581                                           $14,976.00
          Nonpriority Creditor's Name
          PO Box 7860                                                When was the debt incurred?
          Madison, WI 53704
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Son's student plus student loan
 4.4
 5        Great Lakes US Dept Education                              Last 4 digits of account number       0001                                          $100,975.00
          Nonpriority Creditor's Name
          PO Box 530229                                              When was the debt incurred?
          Atlanta, GA 30353-0229
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Student Loan son
 4.4
 6        Green for Life Environmental                               Last 4 digits of account number                                                          $298.08
          Nonpriority Creditor's Name
          6200 Elmridge                                              When was the debt incurred?           2019
          Sterling Heights, MI 48313
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 18 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19                   ENTERED 10/25/19 13:38:21                             Page 43 of 98
 Debtor 1 Donald David Dotson
 Debtor 2 Angela Terese Dotson                                                                           Case number (if known)

 4.4
 7        Guardian                                                   Last 4 digits of account number                                                          $426.36
          Nonpriority Creditor's Name
          PO Box 677458                                              When was the debt incurred?           2019
          Dallas, TX 75267-7458
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   security services


 4.4
 8        H E Lennon, Inc Swagelok                                   Last 4 digits of account number                                                          $163.01
          Nonpriority Creditor's Name
          23920 Freeway Park Dr                                      When was the debt incurred?           2019
          Farmington, MI 48335
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit


 4.4
 9        Home Depot                                                 Last 4 digits of account number       8397                                           $10,976.48
          Nonpriority Creditor's Name
          PO Box 9001010                                             When was the debt incurred?
          Louisville, KY 40290-1010
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 19 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19                   ENTERED 10/25/19 13:38:21                             Page 44 of 98
 Debtor 1 Donald David Dotson
 Debtor 2 Angela Terese Dotson                                                                           Case number (if known)

 4.5
 0        Huntington National Bank                                   Last 4 digits of account number       5503                                          $350,000.00
          Nonpriority Creditor's Name
          41 South High St                                           When was the debt incurred?           6/14/16
          Columbus, OH 43215
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   line of credit


 4.5
 1        Hydra Flex Inc                                             Last 4 digits of account number                                                          $475.67
          Nonpriority Creditor's Name
          Dept 771491                                                When was the debt incurred?           2019
          PO Box 77000
          Detroit, MI 48227-1491
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit


 4.5
 2        International Digital Commerce LLC                         Last 4 digits of account number                                                        $3,000.00
          Nonpriority Creditor's Name
          34418 Rosati Ave                                           When was the debt incurred?           2019
          Livonia, MI 48150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 20 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19                   ENTERED 10/25/19 13:38:21                             Page 45 of 98
 Debtor 1 Donald David Dotson
 Debtor 2 Angela Terese Dotson                                                                           Case number (if known)

 4.5
 3        International Paint Stripping                              Last 4 digits of account number                                                          $100.00
          Nonpriority Creditor's Name
          15300 Oakwood Dr                                           When was the debt incurred?           2019
          Romulus, MI 48174
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit


 4.5
 4        Jade MFG, Inc.                                             Last 4 digits of account number                                                          $381.00
          Nonpriority Creditor's Name
          PO Box 864                                                 When was the debt incurred?           2019
          Dearborn, MI 48121-0864
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit


 4.5
 5        Key Bank Mastercard                                        Last 4 digits of account number       4088                                           $19,456.07
          Nonpriority Creditor's Name
          PO Box 89446                                               When was the debt incurred?
          Cleveland, OH 44101-6446
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 21 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19                   ENTERED 10/25/19 13:38:21                             Page 46 of 98
 Debtor 1 Donald David Dotson
 Debtor 2 Angela Terese Dotson                                                                           Case number (if known)

 4.5
 6        Kohl's                                                     Last 4 digits of account number       642                                                $592.67
          Nonpriority Creditor's Name
          PO Box 2983                                                When was the debt incurred?
          Milwaukee, WI 53201-2983
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.5
 7        Lead Forsensics                                            Last 4 digits of account number                                                        $1,485.00
          Nonpriority Creditor's Name
          3525 Piedmont Rd Northeast                                 When was the debt incurred?           2019
          Bldg 8 Ste 300
          Atlanta, GA 30305
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit


 4.5
 8        Linear Mold & Engineering                                  Last 4 digits of account number                                                          $381.60
          Nonpriority Creditor's Name
          12926 Stark Rd                                             When was the debt incurred?           2019
          Livonia, MI 48150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 22 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19                   ENTERED 10/25/19 13:38:21                             Page 47 of 98
 Debtor 1 Donald David Dotson
 Debtor 2 Angela Terese Dotson                                                                           Case number (if known)

 4.5
 9        Lowes                                                      Last 4 digits of account number       1752                                             $2,502.01
          Nonpriority Creditor's Name
          PO Box 530914                                              When was the debt incurred?
          Atlanta, GA 30353-0914
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.6
 0        Matheson Tri-Gas Inc                                       Last 4 digits of account number                                                          $267.59
          Nonpriority Creditor's Name
          PO Box 347297                                              When was the debt incurred?           2019
          Pittsburgh, PA 15251-4297
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit


 4.6
 1        McMaster Carr Supply Co                                    Last 4 digits of account number       3300                                               $589.49
          Nonpriority Creditor's Name
          PO Box 7690                                                When was the debt incurred?           2019
          Chicago, IL 60680-7690
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 23 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19                   ENTERED 10/25/19 13:38:21                             Page 48 of 98
 Debtor 1 Donald David Dotson
 Debtor 2 Angela Terese Dotson                                                                           Case number (if known)

 4.6
 2        Meridian Medical Systems LLC                               Last 4 digits of account number                                                      $63,491.25
          Nonpriority Creditor's Name
          325 Harris Dr                                              When was the debt incurred?           2019
          Aurora, OH 44202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit


 4.6
 3        Micron Digital Imaging Midwest Inc                         Last 4 digits of account number       EDMI                                           $62,189.00
          Nonpriority Creditor's Name
          c/o K. Jin Lim Bankruptcy Trustee                          When was the debt incurred?
          176 S. Harvey
          Plymouth, MI 48170
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Shareholder Loans


 4.6
 4        Mouser.com                                                 Last 4 digits of account number                                                          $386.06
          Nonpriority Creditor's Name
          PO Box 99319                                               When was the debt incurred?           2019
          Fort Worth, TX 76199-0319
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 24 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19                   ENTERED 10/25/19 13:38:21                             Page 49 of 98
 Debtor 1 Donald David Dotson
 Debtor 2 Angela Terese Dotson                                                                           Case number (if known)

 4.6
 5        Newark Electronics                                         Last 4 digits of account number                                                          $131.62
          Nonpriority Creditor's Name
          33190 Collection Center Dr                                 When was the debt incurred?           2019
          Chicago, IL 60693-0331
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit


 4.6
 6        Parts Source                                               Last 4 digits of account number                                                        $4,067.75
          Nonpriority Creditor's Name
          PO Box 645186                                              When was the debt incurred?           2019
          Cincinnati, OH 45264-5186
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit


 4.6
 7        Pitney Bowes                                               Last 4 digits of account number                                                          $155.49
          Nonpriority Creditor's Name
          PO Box 371887                                              When was the debt incurred?           2019
          Pittsburgh, PA 15250-7887
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 25 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19                   ENTERED 10/25/19 13:38:21                             Page 50 of 98
 Debtor 1 Donald David Dotson
 Debtor 2 Angela Terese Dotson                                                                           Case number (if known)

 4.6
 8        Plymouth Precision Products                                Last 4 digits of account number                                                            $60.00
          Nonpriority Creditor's Name
          650 Irving St                                              When was the debt incurred?           2019
          Plymouth, MI 48170
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit


 4.6
 9        Quill Office Supplies                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 376000                                              When was the debt incurred?           2019
          Philadelphia, PA 19101-0600
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   notice only


 4.7
 0        Reina Imaging                                              Last 4 digits of account number                                                        $1,441.39
          Nonpriority Creditor's Name
          6107 W Lou Ave                                             When was the debt incurred?           2019
          Crystal Lake, IL 60017
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 26 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19                   ENTERED 10/25/19 13:38:21                             Page 51 of 98
 Debtor 1 Donald David Dotson
 Debtor 2 Angela Terese Dotson                                                                           Case number (if known)

 4.7
 1        Sams Mastercard                                            Last 4 digits of account number       7389                                               $951.20
          Nonpriority Creditor's Name
          PO Box 960013                                              When was the debt incurred?
          Orlando, FL 32896-0013
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.7
 2        SD Electronics                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4 Chuagye Rd                                               When was the debt incurred?
          Xinjiao Industrial Park
          Dailing, Shunde, Guandong
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   notice purpose only


 4.7
 3        Sears Mastercard                                           Last 4 digits of account number       5884                                             $3,573.82
          Nonpriority Creditor's Name
          PO Box 90011055                                            When was the debt incurred?
          Louisville, KY 40290-1055
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 27 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19                   ENTERED 10/25/19 13:38:21                             Page 52 of 98
 Debtor 1 Donald David Dotson
 Debtor 2 Angela Terese Dotson                                                                           Case number (if known)

 4.7
 4        Staab Battery                                              Last 4 digits of account number                                                          $382.00
          Nonpriority Creditor's Name
          931 South 11th St                                          When was the debt incurred?           2019
          Springfield, IL 62703
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit


 4.7
 5        State of Michigan                                          Last 4 digits of account number                                                            $25.00
          Nonpriority Creditor's Name
          Licensing Regulartory Affairs                              When was the debt incurred?           2019
          PO Box 30481
          Lansing, MI 48909
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit


 4.7
 6        Tallahassee Orthopedic Clinic III P                        Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          3051 6th St                                                When was the debt incurred?           2019
          Marianna, FL 32446
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   lawsuit for expred contract for services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 28 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19                   ENTERED 10/25/19 13:38:21                             Page 53 of 98
 Debtor 1 Donald David Dotson
 Debtor 2 Angela Terese Dotson                                                                           Case number (if known)

 4.7
 7        THD/CBNA                                                   Last 4 digits of account number                                                      $10,976.00
          Nonpriority Creditor's Name
          One Court Square                                           When was the debt incurred?
          Long Island City, NY 11120
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 8        The Hartford                                               Last 4 digits of account number                                                        $1,852.93
          Nonpriority Creditor's Name
          PO Box 660916                                              When was the debt incurred?           2019
          Dallas, TX 75266-0916
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Insurance premium


 4.7
 9        The Retirement Advantage Inc                               Last 4 digits of account number                                                          $362.50
          Nonpriority Creditor's Name
          PO Box 825                                                 When was the debt incurred?           2019
          Elm Grove, WI 53122-0825
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 29 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19                   ENTERED 10/25/19 13:38:21                             Page 54 of 98
 Debtor 1 Donald David Dotson
 Debtor 2 Angela Terese Dotson                                                                           Case number (if known)

 4.8
 0        TransUnion Consumer Relations                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 2000                                                When was the debt incurred?
          Chester, PA 19016-2000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   listed for notice purpose only


 4.8
 1        Trigon Metal Products Inc                                  Last 4 digits of account number                                                        $2,850.00
          Nonpriority Creditor's Name
          12725 Inkster Rd                                           When was the debt incurred?           2019
          Livonia, MI 48150-2216
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit


 4.8
 2        UPS                                                        Last 4 digits of account number                                                            $19.80
          Nonpriority Creditor's Name
          Lockbox 577                                                When was the debt incurred?           2019
          Carol Stream, IL 60132-0577
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 30 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19                   ENTERED 10/25/19 13:38:21                             Page 55 of 98
 Debtor 1 Donald David Dotson
 Debtor 2 Angela Terese Dotson                                                                           Case number (if known)

 4.8
 3        US Bank NA Retail Lease                                    Last 4 digits of account number                                                      $12,935.00
          Nonpriority Creditor's Name
          205 W Fourth St 3rd Fl                                     When was the debt incurred?
          Cincinnati, OH 45202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 4        Varex Imaging                                              Last 4 digits of account number       4117                                             $6,441.90
          Nonpriority Creditor's Name
          3235 Fortune Dr                                            When was the debt incurred?           2017
          North Charleston, SC 29418
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit


 4.8
 5        Verizon Wireless                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 15062                                               When was the debt incurred?
          Albany, NY 12212-5062
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   notice purpose only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 31 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19                   ENTERED 10/25/19 13:38:21                             Page 56 of 98
 Debtor 1 Donald David Dotson
 Debtor 2 Angela Terese Dotson                                                                           Case number (if known)

 4.8
 6         Virtual Imaging                                           Last 4 digits of account number                                                        $7,828.72
           Nonpriority Creditor's Name
           C/C Canon USA                                             When was the debt incurred?           2019
           Acct Rec, 5th Fl
           One Canon Park
           Melville, NY 11747
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit


 4.8
 7         Williams Metal and Welding Alloys                         Last 4 digits of account number                                                          $206.00
           Nonpriority Creditor's Name
           125 Strafford Ave Ste 108                                 When was the debt incurred?           2019
           Wayne, PA 19087-3318
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Vendor credit


 4.8
 8         Wisconsin Dept of Revenue                                 Last 4 digits of account number                                                              $0.00
           Nonpriority Creditor's Name
           PO Box 8902                                               When was the debt incurred?
           Madison, WI 53708-8902
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice only

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 32 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19                   ENTERED 10/25/19 13:38:21                             Page 57 of 98
 Debtor 1 Donald David Dotson
 Debtor 2 Angela Terese Dotson                                                                           Case number (if known)

   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 American Express                                              Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 981537                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 El Paso, TX 79998
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Great Lakes Educational                                       Line 4.45 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 7860                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Madison, WI 53704
                                                               Last 4 digits of account number                    8581

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Great Lakes US Dept Education                                 Line 4.44 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 530229                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Atlanta, GA 30353-0229
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 HNB Small Business Banking                                    Line 4.50 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 7 Easton Oval EASW29                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, OH 43219
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 I.C. Systems                                                  Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 444 Highway 96 East                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 64437
 Saint Paul, MN 55164-0437
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ken Abele                                                     Line 4.76 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Ausley McMullen                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 123 South Calhoun St
 PO Box 392
 Tallahassee, FL 32302
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                  110,085.38
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                        0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                        0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                  110,085.38

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                  115,951.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                  657,843.92

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                  773,794.92


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 33 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19                  ENTERED 10/25/19 13:38:21                                Page 58 of 98
 Fill in this information to identify your case:

 Debtor 1                  Donald David Dotson
                           First Name                         Middle Name            Last Name

 Debtor 2                  Angela Terese Dotson
 (Spouse if, filing)       First Name                         Middle Name            Last Name


 United States Bankruptcy Court for the:               NORTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       BB&T FNA Sesquehanna Commercial Fin                                        equipment lease 27 months remain corporate guaranty
               2 Country View Rd Ste 300
               Malvern, PA 19355

     2.2       Chrysler Capital                                                           Ram Truck lease
               PO Box 660647
               Dallas, TX 75266

     2.3       US Bank                                                                    2019 Jeep Grand Cherokee lease
               PO Box 2188
               Oshkosh, WI 54903-2188




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy



               19-33480-jpg               Doc 1           FILED 10/25/19         ENTERED 10/25/19 13:38:21                         Page 59 of 98
 Fill in this information to identify your case:

 Debtor 1                   Donald David Dotson
                            First Name                           Middle Name       Last Name

 Debtor 2                   Angela Terese Dotson
 (Spouse if, filing)        First Name                           Middle Name       Last Name


 United States Bankruptcy Court for the:                 NORTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                   Check if this is an
                                                                                                                              amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                    12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:


    3.1         International Digital Commerce LLC                                                   Schedule D, line   2.4
                34418 Rosati Ave                                                                     Schedule E/F, line
                Livonia, MI 48150
                                                                                                     Schedule G
                                                                                                   Huntington National Bank



    3.2         Michael R. Harvey                                                                    Schedule D, line   2.4
                1293 Yellowstone Valley Dr                                                           Schedule E/F, line
                Milford, MI 48381
                                                                                                     Schedule G
                                                                                                   Huntington National Bank



    3.3         International Digital Commerce LLC                                                   Schedule D, line
                34418 Rosati Ave                                                                     Schedule E/F, line
                Livonia, MI 48150
                                                                                                     Schedule G     2.1
                                                                                                   BB&T FNA Sesquehanna Commercial Fin




Official Form 106H                                                             Schedule H: Your Codebtors                                  Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy



              19-33480-jpg                  Doc 1           FILED 10/25/19      ENTERED 10/25/19 13:38:21                 Page 60 of 98
              Donald David Dotson
 Debtor 1 Angela Terese Dotson                                                          Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.4      Michael R. Harvey                                                                 Schedule D, line
             1293 Yellowstone Valley Dr                                                        Schedule E/F, line
             Milford, MI 48381
                                                                                               Schedule G     2.1
                                                                                             BB&T FNA Sesquehanna Commercial Fin



    3.5      Mikron Digital Imaging Midwest Inc                                                Schedule D, line
                                                                                               Schedule E/F, line
                                                                                               Schedule G     2.1
                                                                                             BB&T FNA Sesquehanna Commercial Fin




Official Form 106H                                                       Schedule H: Your Codebtors                                Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19    ENTERED 10/25/19 13:38:21                Page 61 of 98
Fill in this information to identify your case:

Debtor 1                      Donald David Dotson

Debtor 2                      Angela Terese Dotson
(Spouse, if filing)

United States Bankruptcy Court for the:       NORTHERN DISTRICT OF OHIO

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation            collecting unemployment                    maintenance
       Include part-time, seasonal, or
       self-employed work.                   Employer's name                                                  Cedar Creek Community Church

       Occupation may include student        Employer's address
                                                                                                              2600 West Sylvania Ave
       or homemaker, if it applies.
                                                                                                              Toledo, OH 43613

                                             How long employed there?                                                  4 years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1        For Debtor 2 or
                                                                                                                          non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $             0.00      $         1,823.53

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00      +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $          0.00             $   1,823.53




Official Form 106I                                                      Schedule I: Your Income                                                 page 1

             19-33480-jpg             Doc 1       FILED 10/25/19          ENTERED 10/25/19 13:38:21                           Page 62 of 98
Debtor 1   Donald David Dotson
Debtor 2   Angela Terese Dotson                                                                  Case number (if known)



                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $         1,823.53

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $            240.42
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $              0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $              0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $              0.00
     5e.    Insurance                                                                     5e.        $              0.00     $              0.00
     5f.    Domestic support obligations                                                  5f.        $              0.00     $              0.00
     5g.    Union dues                                                                    5g.        $              0.00     $              0.00
     5h.    Other deductions. Specify: Life Insurance                                     5h.+       $              0.00 +   $             20.90
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $            261.32
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $        1,562.21
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00     $                 0.00
     8b. Interest and dividends                                                           8b.        $              0.00     $                 0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $          0.00         $                 0.00
     8d. Unemployment compensation                                                        8d.        $      1,240.00         $                 0.00
     8e. Social Security                                                                  8e.        $          0.00         $                 0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $                   0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $                   0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                   0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          1,240.00         $                  0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              1,240.00 + $         1,562.21 = $             2,802.21
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                       0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                         12.    $           2,802.21
                                                                                                                                          Combined
                                                                                                                                          monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: Accepted job offer beginning 10/28/19




Official Form 106I                                                     Schedule I: Your Income                                                          page 2

           19-33480-jpg          Doc 1       FILED 10/25/19              ENTERED 10/25/19 13:38:21                               Page 63 of 98
Fill in this information to identify your case:

Debtor 1                 Donald David Dotson                                                                Check if this is:
                                                                                                                An amended filing
Debtor 2                 Angela Terese Dotson                                                                   A supplement showing postpetition chapter
(Spouse, if filing)                                                                                             13 expenses as of the following date:

United States Bankruptcy Court for the:   NORTHERN DISTRICT OF OHIO                                                   MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                   12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for    Dependent’s relationship to          Dependent’s       Does dependent
      Debtor 2.                                    each dependent..............     Debtor 1 or Debtor 2                 age               live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                                                                                      Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                           4. $                              670.56

      If not included in line 4:

      4a. Real estate taxes                                                                                4a.    $                            311.95
      4b. Property, homeowner’s, or renter’s insurance                                                     4b.    $                            106.00
      4c. Home maintenance, repair, and upkeep expenses                                                    4c.    $                              0.00
      4d. Homeowner’s association or condominium dues                                                      4d.    $                              0.00
5.    Additional mortgage payments for your residence, such as home equity loans                            5.    $                              0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                              page 1


        19-33480-jpg                Doc 1         FILED 10/25/19                   ENTERED 10/25/19 13:38:21                           Page 64 of 98
Debtor 1     Donald David Dotson
Debtor 2     Angela Terese Dotson                                                                      Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                                     6a.   $                               246.00
      6b. Water, sewer, garbage collection                                                                   6b.   $                                88.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                     6c.   $                               260.00
      6d. Other. Specify:                                                                                    6d.   $                                 0.00
7.    Food and housekeeping supplies                                                                          7.   $                                 0.00
8.    Childcare and children’s education costs                                                                8.   $                                 0.00
9.    Clothing, laundry, and dry cleaning                                                                     9.   $                                 0.00
10.   Personal care products and services                                                                    10.   $                                 0.00
11.   Medical and dental expenses                                                                            11.   $                                 0.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                                           12. $                                    0.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                     13. $                                    0.00
14.   Charitable contributions and religious donations                                                       14. $                                    0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                                  15a.    $                                58.62
      15b. Health insurance                                                                                15b.    $                                 0.00
      15c. Vehicle insurance                                                                               15c.    $                               109.00
      15d. Other insurance. Specify: Boat, Sea Doos                                                        15d.    $                                94.50
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                               16. $                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                                      17a.    $                               365.99
      17b. Car payments for Vehicle 2                                                                      17b.    $                               538.99
      17c. Other. Specify: Maxum Boat matures 7/6/2023                                                     17c.    $                               280.77
      17d. Other. Specify: Sea Doo-Spark matures 8/14/22                                                   17d.    $                               148.96
             Sea Doo GTI LTD 155 matures 8/14/22                                                                   $                               218.27
             Son 1 Parent Plus Loan                                                                                $                               294.15
             Son 2 Parent Plus loan matures 10/2040                                                                $                               789.64
18. Your payments of alimony, maintenance, and support that you did not report as
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                      0.00
19. Other payments you make to support others who do not live with you.                         $                                                     0.00
    Specify:                                                                               19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
    20a. Mortgages on other property                                                     20a. $                                                       0.00
    20b. Real estate taxes                                                               20b. $                                                       0.00
    20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                       0.00
    20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                       0.00
    20e. Homeowner’s association or condominium dues                                     20e. $                                                       0.00
21. Other: Specify:                                                                        21. +$                                                     0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                       $                     4,581.40
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                               $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                  $                     4,581.40
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               2,802.21
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              4,581.40

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                             -1,779.19

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2


       19-33480-jpg               Doc 1         FILED 10/25/19                 ENTERED 10/25/19 13:38:21                              Page 65 of 98
 Fill in this information to identify your case:

 Debtor 1                    Donald David Dotson
                             First Name                     Middle Name             Last Name

 Debtor 2                    Angela Terese Dotson
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Donald David Dotson                                                   X   /s/ Angela Terese Dotson
              Donald David Dotson                                                       Angela Terese Dotson
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       October 25, 2019                                               Date    October 25, 2019




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




              19-33480-jpg                Doc 1         FILED 10/25/19           ENTERED 10/25/19 13:38:21                       Page 66 of 98
 Fill in this information to identify your case:

 Debtor 1                  Donald David Dotson
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Angela Terese Dotson
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                                   Check if this is an
                                                                                                                                              amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                 4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                               Dates Debtor 2
                                                                 lived there                                                                      lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income              Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.          (before deductions
                                                                                    exclusions)                                                   and exclusions)

 From January 1 of current year until                 Wages, commissions,                       $36,235.00            Wages, commissions,                 $15,866.00
 the date you filed for bankruptcy:
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



              19-33480-jpg                 Doc 1        FILED 10/25/19                ENTERED 10/25/19 13:38:21                            Page 67 of 98
 Debtor 1      Donald David Dotson
 Debtor 2      Angela Terese Dotson                                                                        Case number (if known)


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income            Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                    exclusions)                                                 and exclusions)

 For last calendar year:                              Wages, commissions,                       $57,303.00            Wages, commissions,              $20,038.00
 (January 1 to December 31, 2018 )
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business

 For the calendar year before that:                   Wages, commissions,                       $67,100.00            Wages, commissions,              $19,500.00
 (January 1 to December 31, 2017 )
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)

 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
            No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                         No.       Go to line 7.
                         Yes     List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                         No.       Go to line 7.
                         Yes       List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy



            19-33480-jpg                 Doc 1          FILED 10/25/19                ENTERED 10/25/19 13:38:21                            Page 68 of 98
 Debtor 1      Donald David Dotson
 Debtor 2      Angela Terese Dotson                                                                        Case number (if known)


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       Huntington National Bank v Donald                         Collection                 Michigan 3rd Judicial                       Pending
       D. Dotson                                                                            Circuit Wayne Coun                          On appeal
       19-012888-CB                                                                         2 Woodward Ave
                                                                                                                                        Concluded
                                                                                            Detroit, MI 48226

       BB&T Commercial Equipment                                 Default                    Common Pleas Lancaster                      Pending
       Capital Corp v Donald D Dotson                                                       County Penn                                 On appeal
       CI-19-07608
                                                                                                                                        Concluded


       Tallahassee Orthopedic Clinic vs                                                     Second Judicial Circuit                     Pending
       Mikron Digital Imaging-Midwest Inc                                                   Leon County Fl                              On appeal
       19 CA 1349                                                                           301 South Monroe St                         Concluded
                                                                                            Tallahassee, FL 32301
                                                                                                                                     Stayed-lawsuit for expired
                                                                                                                                     contract for services

       Mikron Digital Imaging-Midwest                            Chapter 7                  US Bankruptcy Court                         Pending
       Inc, Debtor                                                                          Eastern District of                         On appeal
       19-52323-pjs
                                                                                                                                        Concluded



10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy



            19-33480-jpg                 Doc 1          FILED 10/25/19                ENTERED 10/25/19 13:38:21                         Page 69 of 98
 Debtor 1      Donald David Dotson
 Debtor 2      Angela Terese Dotson                                                                        Case number (if known)


      accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was             Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                 Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
        No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                      Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)
       Cedar Creek Church                                            money                                                    1/1/19-10/22/1           $2,665.00
                                                                                                                              9

       Cedar Creek Church                                            money                                                    12/23/18-1/21/           $5,810.00
                                                                                                                              18

       Cedar Creek Church                                            money                                                    12/31/17-3/19/           $6,700.00
                                                                                                                              17


 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                           lost
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment             Amount of
       Address                                                       transferred                                              or transfer was           payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy



            19-33480-jpg                 Doc 1          FILED 10/25/19                ENTERED 10/25/19 13:38:21                         Page 70 of 98
 Debtor 1      Donald David Dotson
 Debtor 2      Angela Terese Dotson                                                                        Case number (if known)


       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       H Buswell Roberts                                             fees for chapter 7                                                                 $2,665.00
       7110 W Central Ave Suite C
       Toledo, OH 43617
       hbroberts@live.com


       H Buswell Roberts                                             filing fee                                                                           $335.00



       GreenPath                                                     credit counseling Donald Dotson                          10-14-19                      $50.00

       www.greenpathbk.com


       GreenPath                                                     credit counseling                                        10-14-19                      $50.00

       www.greenpathbk.com


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was             Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



            19-33480-jpg                 Doc 1          FILED 10/25/19                ENTERED 10/25/19 13:38:21                          Page 71 of 98
 Debtor 1      Donald David Dotson
 Debtor 2      Angela Terese Dotson                                                                             Case number (if known)


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?                 Describe the contents           Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                             have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access                 Describe the contents           Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                     have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                       Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you    Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you    Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy



            19-33480-jpg                 Doc 1          FILED 10/25/19                  ENTERED 10/25/19 13:38:21                        Page 72 of 98
 Debtor 1      Donald David Dotson
 Debtor 2      Angela Terese Dotson                                                                        Case number (if known)


26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                       Nature of the case                    Status of the
       Case Number                                                   Name                                                                        case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                 A member of a limited liability company (LLC) or limited liability partnership (LLP)

                 A partner in a partnership

                 An officer, director, or managing executive of a corporation

                 An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business             Employer Identification number
       Address                                                                                                   Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                 Dates business existed
       Mikron Digital Imaging-Midwest Inc                                                                        EIN:         XX-XXXXXXX
       34418 Rosati Ave
       Livonia, MI 48150                                         Yeo & Yeo                                       From-To
                                                                 1450 Eisenhower Place
                                                                 Ann Arbor, MI 48108

       International Digital Commerce,                                                                           EIN:         XX-XXXXXXX
       LLC
       34418 Rosati Ave                                          Yeo & Yeo                                       From-To
       Livonia, MI 48150-1429                                    1450 Eisenhower Place
                                                                 Ann Arbor, MI 48108

       Mikron Digital Instruments Inc                                                                            EIN:         XX-XXXXXXX
       34418 Rosati Ave
       Livonia, MI 48150-1429                                    Yeo & Yeo                                       From-To
                                                                 1450 Eisenhower Place
                                                                 Ann Arbor, MI 48108

       Meridan LLC                                                                                               EIN:
       34418 Rosati Ave
       Livonia, MI 48150-1429                                    Gary Lechner                                    From-To
                                                                 265 Ironwood Circle
                                                                 Aurora, OH 44202


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                      Date Issued
       Address
       (Number, Street, City, State and ZIP Code)

       Huntington National Bank                                  quarterly statements
       41 South High St
       Columbus, OH 43215

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



            19-33480-jpg                 Doc 1          FILED 10/25/19                 ENTERED 10/25/19 13:38:21                      Page 73 of 98
 Debtor 1      Donald David Dotson
 Debtor 2      Angela Terese Dotson                                                                        Case number (if known)



 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Donald David Dotson                                                 /s/ Angela Terese Dotson
 Donald David Dotson                                                     Angela Terese Dotson
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date     October 25, 2019                                               Date     October 25, 2019

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                 . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy



            19-33480-jpg                 Doc 1          FILED 10/25/19                ENTERED 10/25/19 13:38:21                     Page 74 of 98
 Fill in this information to identify your case:

 Debtor 1                  Donald David Dotson
                           First Name                       Middle Name              Last Name

 Debtor 2                  Angela Terese Dotson
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                Check if this is an
                                                                                                                           amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                              12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Chrysler Capital                                     Surrender the property.                      No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a         Yes
    Description of        2019 Dodge Ram Truck 1500                         Reaffirmation Agreement.
    property              Lease                                             Retain the property and [explain]:
    securing debt:



    Creditor's         Cornerstone Community                                Surrender the property.                      No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a         Yes
    Description of        2016 Sea Doo Spark 2UP HO                         Reaffirmation Agreement.
    property              SeaDoo $4540 trailer $640                         Retain the property and [explain]:
    securing debt:



    Creditor's         Cornerstone Community                                Surrender the property.                      No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a         Yes
    Description of        2016 Sea-Doo / BRP GTI LTD                        Reaffirmation Agreement.
                          155


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                            page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy




              19-33480-jpg               Doc 1          FILED 10/25/19            ENTERED 10/25/19 13:38:21             Page 75 of 98
 Debtor 1      Donald David Dotson
 Debtor 2      Angela Terese Dotson                                                                   Case number (if known)


    property            Sea-Doo $8970 trailer $570                          Retain the property and [explain]:
    securing debt:



    Creditor's     Huntington National Bank                                 Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      2732 Provincetowne Toledo, OH                       Reaffirmation Agreement.
    property            43613 Lucas County                                  Retain the property and [explain]:
    securing debt:



    Creditor's     Mr Cooper                                                Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      2732 Provincetowne Toledo, OH                       Reaffirmation Agreement.
    property            43613 Lucas County                                  Retain the property and [explain]:
    securing debt:



    Creditor's     US Bank                                                  Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      2008 Maxum Marine Boat                              Reaffirmation Agreement.
    property            1900/SR                                             Retain the property and [explain]:
    securing debt:



    Creditor's     US Bank                                                  Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      2019 Lease Jeep Grand                               Reaffirmation Agreement.
    property            Cherokee                                            Retain the property and [explain]:
    securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:               BB&T FNA Sesquehanna Commercial Fin                                                                 No

                                                                                                                                  Yes

 Description of leased        equipment lease 27 months remain corporate guaranty
 Property:

 Lessor's name:               Chrysler Capital                                                                                    No

                                                                                                                                  Yes

 Description of leased        Ram Truck lease

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy




            19-33480-jpg                 Doc 1          FILED 10/25/19            ENTERED 10/25/19 13:38:21                        Page 76 of 98
 Debtor 1      Donald David Dotson
 Debtor 2      Angela Terese Dotson                                                                  Case number (if known)


 Property:

 Lessor's name:               US Bank                                                                                         No

                                                                                                                              Yes

 Description of leased        2019 Jeep Grand Cherokee lease
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Donald David Dotson                                                      X /s/ Angela Terese Dotson
       Donald David Dotson                                                             Angela Terese Dotson
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        October 25, 2019                                                 Date    October 25, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                             page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy




            19-33480-jpg                 Doc 1          FILED 10/25/19            ENTERED 10/25/19 13:38:21                    Page 77 of 98
 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Donald David Dotson
 Debtor 2              Angela Terese Dotson                                                                1. There is no presumption of abuse
 (Spouse, if filing)
                                                                                                           2. The calculation to determine if a presumption of abuse
 United States Bankruptcy Court for the:            Northern District of Ohio
                                                                                                               applies will be made under Chapter 7 Means Test
                                                                                                               Calculation (Official Form 122A-2).
 Case number
 (if known)                                                                                                3. The Means Test does not apply now because of
                                                                                                               qualified military service but it could apply later.
                                                                                                           Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                    10/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                   Column B
                                                                                                       Debtor 1                   Debtor 2 or
                                                                                                                                  non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                               $                                         $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                             $                                         $
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                                         $
  5. Net income from operating a business, profession, or farm
                                                                       Debtor 1
        Gross receipts (before all deductions)                           $
        Ordinary and necessary operating expenses                        -$
        Net monthly income from a business, profession, or farm $                     Copy here -> $                              $
  6. Net income from rental and other real property
                                                                                 Debtor 1
        Gross receipts (before all deductions)                           $
        Ordinary and necessary operating expenses                        -$
        Net monthly income from rental or other real property            $            Copy here -> $                              $
                                                                                                       $                          $
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy



              19-33480-jpg               Doc 1          FILED 10/25/19            ENTERED 10/25/19 13:38:21                              Page 78 of 98
 Debtor 1     Donald David Dotson
 Debtor 2     Angela Terese Dotson                                                                    Case number (if known)



                                                                                                  Column A                     Column B
                                                                                                  Debtor 1                     Debtor 2 or
                                                                                                                               non-filing spouse
  8. Unemployment compensation                                                           $                                     $
     Do not enter the amount if you contend that the amount received was a benefit under
     the Social Security Act. Instead, list it here:
        For you                                          $
            For your spouse                                          $
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act. Also, except as stated in the next sentence, do
      not include any compensation, pension, pay, annuity, or allowance paid by the
      United States Government in connection with a disability, combat-related injury or
      disability, or death of a member of the uniformed services. If you received any retired
      pay paid under chapter 61 of title 10, then include that pay only to the extent that it
      does not exceed the amount of retired pay to which you would otherwise be entitled
      if retired under any provision of title 10 other than chapter 61 of that title.         $                                $
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act; payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism; or compensation, pension, pay, annuity, or allowance paid by the
      United States Government in connection with a disability, combat-related injury or
      disability, or death of a member of the uniformed services. If necessary, list other
      sources on a separate page and put the total below.
               .                                                                              $                                $
                                                                                                  $                            $
                  Total amounts from separate pages, if any.                                  +   $                            $

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.             $                        +   $                   =   $

                                                                                                                                               Total current monthly
                                                                                                                                               income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                             Copy line 11 here=>            $


              Multiply by 12 (the number of months in a year)                                                                                      x 12
       12b. The result is your annual income for this part of the form                                                               12b. $


  13. Calculate the median family income that applies to you. Follow these steps:
       Fill in the state in which you live.

       Fill in the number of people in your household.

       Fill in the median family income for your state and size of household.                                                        13.   $
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3.
       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Donald David Dotson                                               X /s/ Angela Terese Dotson
                Donald David Dotson                                                     Angela Terese Dotson
                Signature of Debtor 1                                                   Signature of Debtor 2
        Date October 25, 2019                                                     Date October 25, 2019
Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                  page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy



             19-33480-jpg                Doc 1          FILED 10/25/19          ENTERED 10/25/19 13:38:21                           Page 79 of 98
 Debtor 1    Donald David Dotson
 Debtor 2    Angela Terese Dotson                                                                 Case number (if known)

                MM / DD / YYYY                                                           MM / DD / YYYY
             If you checked line 14a, do NOT fill out or file Form 122A-2.
             If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                               page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy



            19-33480-jpg                 Doc 1          FILED 10/25/19          ENTERED 10/25/19 13:38:21                  Page 80 of 98
 Fill in this information to identify your case:

 Debtor 1            Donald David Dotson

 Debtor 2           Angela Terese Dotson
 (Spouse, if filing)

 United States Bankruptcy Court for the:            Northern District of Ohio

 Case number                                                                                      Check if this is an amended filing
 (if known)



Official Form 122A - 1Supp
Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                                                                     12/15

File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1), if you believe that you are
exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are filing together, and any of the
exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A-1 If you believe that this is
required by 11 U.S.C. § 707(b)(2)(C).

 Part 1:         Identify the Kind of Debts You Have

  1. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an individual primarily for a
     personal, family, or household purpose." Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary Petition for
     Individuals Filing for Bankruptcy (Official Form 1).

           No. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then submit this
               supplement with the signed Form 122A-1.
           Yes. Go to Part 2.


 Part 2:         Determine Whether Military Service Provisions Apply to You

  2. Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?
           No. Go to line 3.
           Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
                10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                  No.    Go to line 3.
                  Yes.   Go to Form 122A-1: on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
                         submit this supplement with the signed Form 122A-1.

  3. Are you or have you been a Reservist or member of the National Guard?
           No.     Complete Form 122A-1. Do not submit this supplement.
           Yes.    Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                  No.    Complete Form 122A-1. Do not submit this supplement.
                  Yes.   Check any one of the following categories that applies:
                                                                                            If you checked one of the categories to the left, go to Form
                         I was called to active duty after September 11, 2001, for at least 122A-1. On the top of page 1 of Form 122A-1, check box 3,
                         90 days and remain on active duty.                                 The Means Test does not apply now, and sign Part 3. Then
                                                                                            submit this supplement with the signed Form 122A-1. You
                         I was called to active duty after September 11, 2001, for at least are not required to fill out the rest of Official Form 122A-1
                         90 days and was released from active duty on                     , during the exclusion period. The exclusion period means
                         which is fewer than 540 days before I file this bankruptcy case.   the time you are on active duty or are performing a
                                                                                            homeland defense activity, and for 540 days afterward. 11
                         I am performing a homeland defense activity for at least 90 days. U.S.C. § 707(b)(2)(D)(ii).

                         I performed a homeland defense activity for at least 90 days,
                                                                                               If your exclusion period ends before your case is closed,
                         ending on                  , which is fewer than 540 days before I
                                                                                               you may have to file an amended form later.
                         file this bankruptcy case.




Official Form 122A-1Supp                       Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy



            19-33480-jpg                 Doc 1          FILED 10/25/19          ENTERED 10/25/19 13:38:21                    Page 81 of 98
Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                    for family farmers or                                                 certain kinds of improper conduct described in the
                    fishermen                                                             Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                    for individuals with regular                                          You should know that even if you file chapter 7 and
                    income                                                                you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19        ENTERED 10/25/19 13:38:21                  Page 82 of 98
        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19        ENTERED 10/25/19 13:38:21                      Page 83 of 98
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                                  years or 5 years, depending on your income and other
 +                  $75       administrative fee                                          factors.
                   $275       total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235       filing fee                                                         debts for fraud or defalcation while acting in a
 +                  $75       administrative fee                                                 fiduciary capacity,
                   $310       total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19        ENTERED 10/25/19 13:38:21                      Page 84 of 98
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19        ENTERED 10/25/19 13:38:21                   Page 85 of 98
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Northern District of Ohio
             Donald David Dotson
 In re       Angela Terese Dotson                                                                             Case No.
                                                                                Debtor(s)                     Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     2,665.00
             Prior to the filing of this statement I have received                                        $                        0.00
             Balance Due                                                                                  $                     2,665.00

2.     $    335.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                         CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     October 25, 2019                                                          /s/ H Buswell Roberts Jr.
     Date                                                                      H Buswell Roberts Jr.
                                                                               Signature of Attorney
                                                                               Collier Law Group LLP
                                                                               7110 W Central Ave.
                                                                               Suite C
                                                                               Toledo, OH 43617
                                                                               540-951-8320 Fax: 540-951-8357
                                                                               hbroberts@live.com
                                                                               Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy



            19-33480-jpg                 Doc 1          FILED 10/25/19         ENTERED 10/25/19 13:38:21                        Page 86 of 98
                                                               United States Bankruptcy Court
                                                                     Northern District of Ohio
            Donald David Dotson
 In re      Angela Terese Dotson                                                                 Case No.
                                                                                 Debtor(s)       Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtors hereby verify that the attached list of creditors is true and correct to the best of their knowledge.



 Date: October 25, 2019                                               /s/ Donald David Dotson
                                                                      Donald David Dotson
                                                                      Signature of Debtor

 Date: October 25, 2019                                               /s/ Angela Terese Dotson
                                                                      Angela Terese Dotson
                                                                      Signature of Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy



           19-33480-jpg                  Doc 1          FILED 10/25/19         ENTERED 10/25/19 13:38:21        Page 87 of 98
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                           Agilent Technologies
                           4187 Collections Center Dr
                           Chicago, IL 60693


                           Allied Electronics, Inc.
                           PO Box 2325
                           Fort Worth, TX 76113-3232


                           American Express
                           General Counsels Office
                           3200 Commerce Pwy MD 19-01-06
                           Hollywood, FL 33025


                           American Express
                           PO Box 297879
                           Fort Lauderdale, FL 33329-7879


                           American Express
                           PO Box 981537
                           El Paso, TX 79998


                           American Process American Controls
                           PO Box 324
                           Farmington, MI 48332-0324


                           AmTrust North America
                           PO Box 6939
                           Cleveland, OH 44101-1939


                           Anderson Process American Controls
                           PO Box 324
                           Farmington, MI 48332-0324


                           Applied Industrial Technologies
                           23937 Freeway Park Dr
                           Farmington, MI 48335


                           Assem-Pak/Aluseal LLC
                           1649 Castpa Place
                           Vineland, NJ 08360


                           Atomic Energy Industrial Laboratori
                           9315 Kirby Dr
                           Houston, TX 77054




    19-33480-jpg   Doc 1   FILED 10/25/19   ENTERED 10/25/19 13:38:21   Page 88 of 98
                       ATT Mobility
                       PO Box 6463
                       Carol Stream, IL 60197-6463


                       Bank of Amway
                       PO Box 15019
                       Wilmington, DE 19886-5019


                       Bank of America
                       PO Box 982235
                       El Paso, TX 79998-2235


                       Barclay Apple MasterCard
                       PO Box 13337
                       Philadelphia, PA 19101-3337


                       BB&T Commercial Equipment
                       c/o Barbara Lanza Farley PC
                       PO Box 53659
                       Philadelphia, PA 19105


                       BB&T FNA Sesquehanna Commercial Fin
                       2 Country View Rd Ste 300
                       Malvern, PA 19355


                       Behco, Inc
                       1666 E Lincoln Ave
                       Madison Heights, MI 48071


                       Big Lake Contracting, LLC
                       5203 Nestrom Rd
                       Whitehall, MI 49461


                       BizFlex It
                       PO Box 1547
                       West Chester, OH 45069


                       Blue Cross Blue Shield
                       PO Box 674416
                       Midland, MI 48674-4416


                       Brammer Standard Co
                       14603 Benfer Rd
                       Houston, TX 77069-2895




19-33480-jpg   Doc 1   FILED 10/25/19   ENTERED 10/25/19 13:38:21   Page 89 of 98
                       Brighthouse Networks
                       PO Box 790450
                       Saint Louis, MO 63179-0450


                       Cabela's Visa
                       PO Box 71083
                       Charlotte, NC 28272-1083


                       Chrysler Capital
                       PO Box 660647
                       Dallas, TX 75266


                       Citi Bank Costco Card
                       PO Box 90011016
                       Louisville, KY 40290-1016


                       City of Livonia
                       33000 Civic Center Dr
                       Livonia, MI 48154


                       City of Livonia Water Department
                       33000 Civic Center Dr
                       Livonia, MI 48154-3097


                       City of Toledo
                       One Government Center, Ste 2070
                       Toledo, OH 43604-2280


                       Classic Diagnostic Imaging
                       PO Box 361273
                       Strongsville, OH 44136


                       Communications House
                       26 York St.
                       London, W1U6PZ


                       Consumers Energy
                       Attn Michael G Wilson
                       One Energy Plaza
                       Jackson, MI 49201


                       Cornerstone Community
                       2955 University Dr
                       Auburn Hills, MI 48326




19-33480-jpg   Doc 1   FILED 10/25/19   ENTERED 10/25/19 13:38:21   Page 90 of 98
                       Corrigan Air & Sea
                       6170 Middlebelt Rd
                       Romulus, MI 48174


                       CT Corp
                       PO Box 4349
                       Carol Stream, IL 60197-4349


                       Digi-Key Electronics
                       PO Box 250
                       Thief River Falls, MN 56701-0250


                       Direct TV
                       2230 E. Imperial Hwy
                       El Segundo, CA 90245


                       DTE Energy
                       One Energy Plaza
                       Attn Bankrtptcy 2160 WCB
                       Detroit, MI 48226


                       Edmond Optics
                       101 East Gloucester Pike
                       Barrington, NJ 08007-1380


                       Equifax Credit Information Services
                       PO Box 740241
                       Atlanta, GA 30374


                       Exotic Automation & Supply
                       34700 Grand River Ave
                       Farmington, MI 48336-3375


                       Experian National Consumer Assistan
                       PO Box 4500
                       Allen, TX 75013


                       Fastenal
                       PO Box 978
                       Winona, MN 55987-0978


                       Fed Ex
                       PO Box 223125
                       Pittsburgh, PA 15251-2125




19-33480-jpg   Doc 1   FILED 10/25/19   ENTERED 10/25/19 13:38:21   Page 91 of 98
                       Fifth Third Bank
                       1000 Town Center
                       Southfield, MI 48075


                       Freight Quote
                       901 West Carondelet Dr
                       Kansas City, MO 64114


                       Grainger
                       Dept 232-849910542
                       Palatine, IL 60038-0001


                       Great Lakes Educational
                       PO Box 7860
                       Madison, WI 53704


                       Great Lakes US Dept Education
                       PO Box 530229
                       Atlanta, GA 30353-0229


                       Green for Life Environmental
                       6200 Elmridge
                       Sterling Heights, MI 48313


                       Guardian
                       PO Box 677458
                       Dallas, TX 75267-7458


                       H E Lennon, Inc Swagelok
                       23920 Freeway Park Dr
                       Farmington, MI 48335


                       HNB Small Business Banking
                       7 Easton Oval EASW29
                       Columbus, OH 43219


                       Home Depot
                       PO Box 9001010
                       Louisville, KY 40290-1010


                       Huntington National Bank
                       41 South High St
                       Columbus, OH 43215




19-33480-jpg   Doc 1   FILED 10/25/19   ENTERED 10/25/19 13:38:21   Page 92 of 98
                       Huntington National Bank
                       Detroit LPO
                       801 West Big Beaver Rd
                       Troy, MI 48084


                       Hydra Flex Inc
                       Dept 771491
                       PO Box 77000
                       Detroit, MI 48227-1491


                       I.C. Systems
                       444 Highway 96 East
                       PO Box 64437
                       Saint Paul, MN 55164-0437


                       Internal Revenue Service
                       Insolvency Group 6
                       1240 E Ninth St Rm 493
                       Cleveland, OH 44199


                       Internal Revenue Service
                       433 North Summit Room 220
                       Janet Kimple
                       Toledo, OH 43604-2638


                       Internal Revenue Service
                       Centralized Insolvency
                       PO Box 7346
                       Philadelphia, PA 19101


                       International Digital Commerce LLC
                       34418 Rosati Ave
                       Livonia, MI 48150


                       International Paint Stripping
                       15300 Oakwood Dr
                       Romulus, MI 48174


                       Jade MFG, Inc.
                       PO Box 864
                       Dearborn, MI 48121-0864




19-33480-jpg   Doc 1   FILED 10/25/19   ENTERED 10/25/19 13:38:21   Page 93 of 98
                       Ken Abele
                       c/o Ausley McMullen
                       123 South Calhoun St
                       PO Box 392
                       Tallahassee, FL 32302


                       Key Bank Mastercard
                       PO Box 89446
                       Cleveland, OH 44101-6446


                       Kohl's
                       PO Box 2983
                       Milwaukee, WI 53201-2983


                       Lead Forsensics
                       3525 Piedmont Rd Northeast
                       Bldg 8 Ste 300
                       Atlanta, GA 30305


                       Linear Mold & Engineering
                       12926 Stark Rd
                       Livonia, MI 48150


                       Lowes
                       PO Box 530914
                       Atlanta, GA 30353-0914


                       Matheson Tri-Gas Inc
                       PO Box 347297
                       Pittsburgh, PA 15251-4297


                       McMaster Carr Supply Co
                       PO Box 7690
                       Chicago, IL 60680-7690


                       Meridian Medical Systems LLC
                       325 Harris Dr
                       Aurora, OH 44202


                       Michael J Ryan
                       Kus Ryan & Associates PLLC
                       2851 High Meadow Circle Ste 120
                       Auburn Hills, MI 48326-2790




19-33480-jpg   Doc 1   FILED 10/25/19   ENTERED 10/25/19 13:38:21   Page 94 of 98
                       Michael R. Harvey
                       1293 Yellowstone Valley Dr
                       Milford, MI 48381


                       Micron Digital Imaging Midwest Inc
                       c/o K. Jin Lim Bankruptcy Trustee
                       176 S. Harvey
                       Plymouth, MI 48170


                       Mouser.com
                       PO Box 99319
                       Fort Worth, TX 76199-0319


                       Mr Cooper
                       PO Box 60516
                       City of Industry, CA 91716-0516


                       Nationstar DBA Mr Cooper
                       PO Box 199111
                       Dallas, TX 75235


                       Newark Electronics
                       33190 Collection Center Dr
                       Chicago, IL 60693-0331


                       Ohio Dept of Taxation
                       TINS ******
                       Attn Bankruptcy Division
                       PO Box 530
                       Columbus, OH 43216-0530


                       Parts Source
                       PO Box 645186
                       Cincinnati, OH 45264-5186


                       Pitney Bowes
                       PO Box 371887
                       Pittsburgh, PA 15250-7887


                       Plymouth Precision Products
                       650 Irving St
                       Plymouth, MI 48170




19-33480-jpg   Doc 1   FILED 10/25/19   ENTERED 10/25/19 13:38:21   Page 95 of 98
                       Quill Office Supplies
                       PO Box 376000
                       Philadelphia, PA 19101-0600


                       Reina Imaging
                       6107 W Lou Ave
                       Crystal Lake, IL 60017


                       Sams Mastercard
                       PO Box 960013
                       Orlando, FL 32896-0013


                       SD Electronics
                       4 Chuagye Rd
                       Xinjiao Industrial Park
                       Dailing, Shunde, Guandong


                       Sears Mastercard
                       PO Box 90011055
                       Louisville, KY 40290-1055


                       Staab Battery
                       931 South 11th St
                       Springfield, IL 62703


                       State of Michigan
                       Licensing Regulartory Affairs
                       PO Box 30481
                       Lansing, MI 48909


                       Tallahassee Orthopedic Clinic III P
                       3051 6th St
                       Marianna, FL 32446


                       THD/CBNA
                       One Court Square
                       Long Island City, NY 11120


                       The Hartford
                       PO Box 660916
                       Dallas, TX 75266-0916


                       The Huntington National Bank
                       PO Box 182232, NC1W32
                       Columbus, OH 43218-2232



19-33480-jpg   Doc 1   FILED 10/25/19   ENTERED 10/25/19 13:38:21   Page 96 of 98
                       The Retirement Advantage Inc
                       PO Box 825
                       Elm Grove, WI 53122-0825


                       TransUnion Consumer Relations
                       PO Box 2000
                       Chester, PA 19016-2000


                       Trigon Metal Products Inc
                       12725 Inkster Rd
                       Livonia, MI 48150-2216


                       UPS
                       Lockbox 577
                       Carol Stream, IL 60132-0577


                       US Attorney
                       Suite 308
                       Four Seagate, Third Floor
                       Toledo, OH 43604


                       US Bank
                       PO Box 790179
                       Saint Louis, MO 63179-0179


                       US Bank
                       425 Walnut Street
                       Cincinnati, OH 45202


                       US Bank
                       PO Box 2188
                       Oshkosh, WI 54903-2188


                       US Bank NA Retail Lease
                       205 W Fourth St 3rd Fl
                       Cincinnati, OH 45202


                       US Small Business Administration
                       District Counsel
                       1350 Euclid Ave, Suite 211
                       Cleveland, OH 44115


                       Varex Imaging
                       3235 Fortune Dr
                       North Charleston, SC 29418



19-33480-jpg   Doc 1   FILED 10/25/19   ENTERED 10/25/19 13:38:21   Page 97 of 98
                       Verizon Wireless
                       PO Box 15062
                       Albany, NY 12212-5062


                       Virtual Imaging
                       C/C Canon USA
                       Acct Rec, 5th Fl
                       One Canon Park
                       Melville, NY 11747


                       Williams Metal and Welding Alloys
                       125 Strafford Ave Ste 108
                       Wayne, PA 19087-3318


                       Wisconsin Dept of Revenue
                       PO Box 8902
                       Madison, WI 53708-8902




19-33480-jpg   Doc 1   FILED 10/25/19   ENTERED 10/25/19 13:38:21   Page 98 of 98
